Carley, Judge.
Appellant instituted the instant lawsuit against appellee to collect an alleged indebtedness. Appellee answered and raised the defense of payment. Appellee also counterclaimed against appellant for malicious prosecution. The case went to trial, and a jury found in favor of appellee on the main claim and on the counterclaim. Appellant appeals from the judgment entered on the verdict.
1. Appellant enumerates as error the general grounds. The transcript shows that there was evidence from which the jury could find that the alleged loan to appellee had been fully repaid in cash and that, therefore, appellant was not entitled to recover on the main claim. As to the counterclaim, there was evidence that, after appellant had been repaid, and for vindictive personal reasons, appellant took out a warrant against appellee for writing an allegedly worthless check. That case against appellee was subsequently terminated in her favor, but she had to appear in court to answer the charge several times, incurring babysitting and travel expenses on each occasion. This evidence was sufficient to authorize a verdict in favor of appellee on the counterclaim. See generally Jones v. Walker, 167 Ga. App. 286 (306 SE2d 315) (1983).
“This court does not pass on the weight of the evidence, only on the sufficiency thereof. If there is ‘any evidence’ to sustain the jury’s verdict, an appellate court will not disturb it. [Cit.] The evidence in the instant case was sufficient.” Kent v. Hunt & Assoc., 165 Ga. App. 169, 172 (299 SE2d 123) (1983).
2. Appellant’s remaining two enumerations of error concern the admission of certain evidence at trial. However, the transcript reveals that no objections were made when the evidence was introduced. Accordingly, the admission of such evidence will not be reviewed on appeal. Merry Shipping Co. v. Sparks, 160 Ga. App. 376 (287 SE2d 92) (1981); Kent v. Hunt & Assoc., supra.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.

James A. Glenn, Jr., for appellant.
Roland H. Stroberg, for appellee.